internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-114519-99 date date x sub1 sub2 d1 year property property property dollar_figurex dollar_figurey dear this letter responds to your letter dated date and subsequent correspondence requesting a ruling that x’s rental income from certain real_property is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code the information submitted states that x is a closely held property holding_company x is the sole shareholder of sub1 and sub2 x will elect under sec_1362 to be an s_corporation effective beginning with its year taxable_year x will elect to treat sub1 and sub2 as qualified subchapter_s subsidiaries also effective beginning with the year taxable_year x sub1 and sub2 have accumulated_earnings_and_profits x owns and operates property an industrial property sub2 owns and operates property and property both parking lots located across the street from property sub1 is the administrative management entity for x and does not own any property x leases property to tenants and sub2 leases parking area to tenants of property as well as to a transportation corporation located adjacent to the parking lots x sub1 and sub2 directly and through contractors provide various services in operating property property and property these include maintaining and repairing property 1’s roof structural foundation sewers service pipes plumbing and electrical services and fixtures patching holes in the parking lot pavement of property and property maintaining the light fixtures and the fencing around property and property employing a licenced real_estate agent to assist in determining rents and finding tenants negotiating leases with new and current tenants removing hazardous materials for tenants and performing safety and maintenance inspections for the taxable_year ending d1 the consolidated income statement of x sub1 and sub2 shows dollar_figurex in rents derived from property property and property and dollar_figurey in relevant expenses not including depreciation x employs a full time president and part-time chief financial officer and secretary sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations defines rents as amounts received for_the_use_of or right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the information submitted and the representations made we conclude that the gross_receipts that x derives from x’s and sub2's business of renting property property and property are income from the active trade_or_business of renting property and are not passive_investment_income under sec_1362 except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code further we express no opinion on whether x is a small_business_corporation eligible to make an s_corporation_election or on whether sub1 and sub2 are eligible to be treated as qualified subchapter_s subsidiaries under sec_1361 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours branch h grace kim assistant to the chief office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
